UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material under Rule 14a-12 UNITED STATES ANTIMONY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: UNITED STATES ANTIMONY CORPORATION P.O. Box 643, Thompson Falls, Montana 59873 October 20, 2014 Dear Shareholder: You are cordially invited to attend the 2014 annual meeting of shareholders of United States Antimony Corporation.The meeting will be held at the Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington, on Saturday, December 13, 2014, at 9:00 a.m., local time. The Notice of Annual Meeting of Shareholders and Proxy Statement describe the formal business to be transacted at the meeting. During the meeting, we will also report on our operations.Directors and officers of United States Antimony Corporation will be present to respond to appropriate questions from shareholders. It is important that your shares are represented, whether or not you attend the annual meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to promptly vote.You may vote your shares by completing and mailing the enclosed proxy card.If you attend the meeting, you may vote in person even if you have previously submitted your proxy. Also, described in the accompanying proxy information is important information on how you can vote online. We look forward to seeing you at the meeting. Sincerely, /s/ John C. Lawrence John C. Lawrence Chairman and President UNITED STATES ANTIMONY CORPORATION NOTICE OF 2 To the Shareholders of United States Antimony Corporation: The 2014 Annual Meeting of Shareholders of United States Antimony Corporation (USAC or the Company) will be held at the Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington, on Saturday, December 13, 2014 at 9:00 a.m., local time, for the following purposes: 1. To elect each of the five directors named in the Proxy Statement for a term of one year. 2. To ratify the appointment of DeCoria, Maichel & Teague P.S. as USAC’s independent registered public accounting firm for the fiscal year ending December 31, 2014. 3. To transact any other business that properly comes before the meeting. Only shareholders of record at the close of business on October 20, 2014, or the Record Date, will be entitled to notice of, and to vote at, the annual meeting. A list of shareholders as of the Record Date will be available at the annual meeting for inspection by any shareholder. Shareholders will need to register at the annual meeting to attend the annual meeting. If your shares of common stock or preferred stock are not registered in your name, you will need to bring proof of your ownership of those shares at the annual meeting in order to register and to attend and vote. You should ask the broker, bank or other institution that holds your shares of common or preferred stock to provide you with a valid proxy card to permit you to vote at the annual meeting. Please bring that documentation to the annual meeting. Your vote is very important.Whether or not you expect to attend in person, we urge you to vote your shares at your earliest convenience.Promptly voting your shares by signing, dating, and returning the enclosed proxy card will ensure the presence of a quorum at the meeting.An addressed envelope for which no postage is required if mailed in the United States is enclosed if you wish to vote by mail.Submitting your proxy now will not prevent you from voting your shares at the meeting if you desire to do so, as your proxy is revocable at your option.Retention of the proxy is not necessary for admission to or identification at the meeting. Important Notice Regarding the Availability of Proxy Materials for the annual meeting to be held on December 13, 2014. The proxy statement and 2013 Annual Report on Form 10-K are available at htt://www.usantimony.com. By Order of the Board of Directors /s/John C. Lawrence John C. Lawrence Chairman and President Thompson Falls, Montana October 20, 2014 PROXY STATEMENT OF UNITED STATES ANTIMONY CORPORATION 47 Cox Gulch, P.O. Box 643 Thompson Falls, Montana 59873 (406) 827-3523 2 DECEMBER 13, 2014 The Board of Directors of United States Antimony Corporation (USAC or the Company) is using this Proxy Statement to solicit proxies from our shareholders for use at the 2014 annual meeting of shareholders.We are first mailing this Proxy Statement and the form of proxy to our shareholders on or about October 20, 2014. INFORMATION ABOUT THE 2 Time and Place of the Annual Meeting Our annual meeting will be held as follows: Date:Saturday, December 13, 2014 Time:9:00 a.m., local time Place:Ramada Inn at the airport, 8909 Airport Drive, Spokane, Washington Matters to Be Considered at the Annual Meeting At the meeting, you will be asked to consider and vote upon the following proposals: Proposal 1. To elect five directors to each serve for a one-year term. Proposal 2. To ratify the selection of DeCoria, Maichel & Teague P.S. as our independent auditor for 2014. We also will transact any other business that may properly come before the annual meeting.As of the date of this Proxy Statement, we are not aware of any other business to be presented for consideration at the annual meeting other than the matters described in this Proxy Statement. Who is Entitled to Vote? We have fixed the close of business on October 20, 2014 as the Record Date for shareholders entitled to notice of and to vote at our annual meeting.Only holders of record of USAC’s common stock and preferred stock on that date are entitled to notice of and to vote at the annual meeting.You are entitled to one vote for each share of USAC common stock and each share of preferred stock you own.On the Record Date, the following shares were outstanding and entitled to vote at the annual meeting: (1) 65,933,564 shares of common stock, (2) 177,904 shares ofSeries C preferred stock, and (3) 1,751, 005 shares of Series D preferred stock. The Company’s Series B preferred stock does not have voting rights. 1 How Do I Vote at the Annual Meeting? You have several voting options. You may vote by: ●
